EXAMINER’S COMMENT

This communication is issued in response to the information disclosure statement filed on 6/28/2022 that was filed after the Notice of Allowance mailed on 4/8/2022.
The information disclosure statement filed 6/28/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Reference 1 under the Non-Patent Literature Documents is not in the English language, is not accompanied by an English translation, and is not accompanied by a concise explanation of the relevance.  This reference has not been considered.
The information disclosure statement filed 6/28/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  In particular, Reference 2 under the Non-Patent Literature Documents is an Office Action from the U.S. Patent and Trademark Office.  It fails to qualify as information first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this statement.  This reference has not been considered.
The information disclosure statement filed 6/28/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  In particular, Reference 3 under the Non-Patent Literature Documents is a copy of the International Preliminary Report on Patentability for International Application No. PCT/US2020/062415, which designated the United States.  According to MPEP 609.04(b)(V), “an international application filed under the Patent Cooperation Treaty, which designates the U.S., is not a counterpart foreign application for purposes of making the statement set forth in 37 CFR 1.97(e). Therefore, applicant should, instead, consider the applicability of making a statement under 37 CFR 1.97(e)(2) for information received in an international application.”  Thus, it fails to qualify as information first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this statement. This reference has not been considered.
The Applicant may file a new information disclosure statement or correct the deficiency in the previously filed IDS, but the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791